DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7, “a counterpart connector” should be --the counterpart connector--;
Claim 8, lines 2-3, “a counterpart terminal” should be --the counterpart terminal--;
Claim 8, line 13, “a front” should be --the front--;

Claim Rejections - 35 USC § 112
3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “the upper face” lacks an antecedent basis;
Claim 1, lines 7-8, “the left and right sides” lacks an antecedent basis;
Claim 1, line 9, “the front” lacks an antecedent basis;
Claim 1, line 11, “the rear” lacks an antecedent basis;
Claim 1, line 19, “the anteroposterior direction” lacks an antecedent basis;
Claim 5, lines 2-3 and claim 6, line 3, “the outer surface” lacks an antecedent basis;
Claim 6, line 3, “the center” lacks an antecedent basis;

Claim 8, line 5, “the periphery” lacks an antecedent basis;

 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno (9,590,327).
Regarding claims 1 and 7, Matsuno discloses a connector (1) comprising: 
a housing; and
a terminal (51 and 52, figure 2) installed in the housing, wherein the housing comprises:
a receiving space (12 and 22, figure 2) in which an upper face receiving a counterpart connector (101, figure 7) is opened,
a pair of side wall parts (21a and 21b, figure 2) defining at least a portion of both left and right sides of the receiving space,
a front wall part (one of sidewalls 14, figure 2) defining at least a portion of a front of the receiving space, and
a pair of rear wall parts (21c, figure 2) defining at least a portion of the rear of the receiving space, and

a front contact part (each 55 of 51 and 52 at a same side, figure 2) provided on the front of the receiving space so as to be adjacent to each side wall part (figure 7), and
a rear contact part (other 55 of 51 and 52 at other side, figure 2) provided on the rear of the receiving space so as to be adjacent to each side wall part, and
wherein the front contact part and the rear contact part are disposed in nearly a straight line extending in the anteroposterior direction, face each other, and are capable of holding a counterpart terminal (151 and 157, figure 5) of the counterpart connector from the front and rear thereof (figure 9B).
Regarding claim 2, figure 9B shows the front contact part and the rear contact part elastically hold the counterpart terminal when the front contact part elastically deforms.
Regarding claim 3, the front contact part is an elastically deformable band plate shaped member separated from the front wall part (figure 9B), and includes: an arm part (55a, figure 9B) which stretches towards the rear of the receiving space, and a contact curved part (55b, figure 9B) connected to the tip of the arm part, and wherein the rear contact part is integrated with at least a portion of the rear wall part (figure 1A).
Regarding claim 4, a recess (55c, figure 3A) engageable with the counterpart terminal (figure 9B) is formed on the surface facing the front of the receiving space of the rear contact part.
Regarding claim 5, figure 3A shows the terminal includes a side part (57) which is integrated with at least a portion of the side wall part so as to be exposed to an outer .
6.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (7,585,185).
Regarding claims 1 and 7, Obikane disclsoes a connector (1, figure 5) comprising: 
a housing; and
a terminal (7, figure 11) installed in the housing (figure 5), wherein the housing comprises:
a receiving space in which an upper face receiving a counterpart connector (12, figure 1) is opened,
a pair of side wall parts (shorter sides) defining at least a portion of both left and right sides of the receiving space,
a front wall part (one of longer sides) defining at least a portion of the front of the receiving space, and
a pair of rear wall parts (32e of both ends, figure 6) defining at least a portion of the rear of the receiving space, and
wherein the terminal comprises:
a front contact part (two of 72 at a same side, figure 11) provided on the front of the receiving space so as to be adjacent to each side wall part, and
a rear contact part (other two of 72 at other side) provided on the rear of the receiving space so as to be adjacent to each side wall part, and
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Obikane (7,585,185) in view of Kikuchi (7,367,820).
Regarding claim 6, Obikane, figure 11 shows the terminal includes a reinforcing part (75) which is integrated with at least a portion of the front wall part so as to be exposed to the outer surface, and the reinforcing part not to contact the counterpart terminal.
Obikane discloses the claimed invention as described above except for the terminal has the reinforcing part is provided closer to the center in the width direction of the housing than the front contact part.
Kikuchi, figure 9B shows a terminal (22) has a reinforcing part (22a) is provided closer to the center in the width direction of the housing than a front contact part (22c).  It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 8, Matsuno discloses the counterpart connector (101, figure 4A) comprises: 
a counterpart housing; and 
the counterpart terminal (151 and 157, figure 5) which is installed in the counterpart housing;
a periphery of the counterpart housing is defined by an upper surface (113, figure 5), a bottom surface, left (pointed at 122a, figure 5) and right side (other opposite side) surfaces, a front surface (111a, figure 5), and a rear surface (other opposite side); and
the counterpart terminal includes: a front plate part (158a, figure 5) exposed to the front surface; and a rear plate part (other 158a of other side) exposed to the rear surface, wherein the front plate part includes a contact point region and the rear plate part disposed in nearly a straight line extending in the anteroposterior direction so as to be capable of being held by the front contact part and rear contact part of the terminal of the connector from the front and rear thereof.
Matsuno discloses the claimed invention as described above except for the counterpart terminal is connected to the end of an electric wire; and the electric wire stretches backward from the rear surface.
Ohsaka discloses a terminal (12, figure 6) is connected to the end of an electric wire (SC); and the electric wire stretches backward from the rear surface (figure 2).  It 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/01/21.